      Case 3:19-cr-08115-GMS Document 117 Filed 08/13/21 Page 1 of 6



 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                        No. CR-19-08115-001-PCT-GMS
10                 Plaintiff,                         FINDINGS OF FACT AND
                                                      CONCLUSIONS OF LAW
11   v.
12   Bernard Barton, Jr.,
13                 Defendant.
14
15
16          According to the agreement of the parties, the Court held a trial without a jury on
17   August 10, 2021. The Defendant was charged with Abusive Sexual Contact with Force in
18   violation 18 U.S.C. §§ 1153, 2244(a)(1) and 2246(3), Aggravated Sexual Abuse in
19   violation of 18 U.S.C. §§ 1153, 2241(a), and 2246(2)(C), and Abusive Sexual Contact in
20   violation of 18 U.S.C. §§ 1153, 2244(b), and 2246. (Docs. 62; 103.) At trial, the
21   government presented evidence only on the Abusive Sexual Contact charge; the Court
22   dismissed the charges for Abusive Sexual Contact with Force and Aggravated Sexual
23   Abuse. The Court hereby makes its findings of fact and conclusions of law.
24                                    FINDINGS OF FACT
25         1.     Defendant Bernard Barton, Jr. (“Defendant”) has some quantum of Indian
26   blood and is a full 4/4 member of the Navajo Nation. The Navajo Nation is a federally
27   recognized Indian Tribe within the District of Arizona.
28         2.     On March 15, 2019, Joan McFarland, a public health nurse, conducted a
      Case 3:19-cr-08115-GMS Document 117 Filed 08/13/21 Page 2 of 6



 1   home visit to Defendant’s home in Dilkon, Arizona located on the Navajo Nation
 2   Reservation.
 3          3.      Ms. McFarland was invited into the home by Defendant, and she entered and
 4   joined him in the living room. The purpose of the visit was to conduct a welfare check on
 5   Defendant, review Defendant’s prescribed medications, take his vital signs, and ensure that
 6   he complained of no further complications from his recent surgery. The visit did not include
 7   an examination of the surgery site on his rectum.
 8          4.      Ms. McFarland began the visit sitting across from Defendant while he sat on
 9   the left side of the couch. Shortly after, she moved beside him on the right side of the couch
10   so that he could hear her better and so she could take his vital signs. While Ms. McFarland
11   took his vital signs, the Defendant began rubbing her leg. He then forcefully seized her
12   head and kissed her, forcing his tongue into her mouth. Ms. McFarland did not consent to
13   the kiss.
14          5.      Ms. McFarland quickly began to gather her medical equipment to return it to
15   her bag. When she turned her back on Defendant, he forced her to her knees by hitting her
16   in the back of the knees. Defendant stood over Ms. McFarland with his legs on either side
17   of hers and his arms around her body, preventing her from rising or moving away.
18   Defendant placed his left hand was on Ms. McFarland’s breast, both over and under her
19   bra. Defendant placed his right hand inside Ms. McFarland’s pants and inserted two or
20   three fingers into her vagina. Ms. McFarland could feel the Defendant’s penis on the back
21   of her thigh rubbing against her.
22          6.      During this encounter, Ms. McFarland was struggling with Defendant to
23   keep her elastic-waist scrub pants around her waist. She did not consent to or invite any
24   physical contact, and she asked him to stop.
25          7.      At the time of the assault Ms. McFarland was either 63 or 64 years old, 5’3”,
26   and 112 pounds. Officer Ronald Bitah, a Patrol Sargent in Dilkon, testified that the
27   Defendant was approximately 5’8” and weighed 180 pounds. Defendant was 80 years old
28   at the time of the incident.


                                                 -2-
      Case 3:19-cr-08115-GMS Document 117 Filed 08/13/21 Page 3 of 6



 1          8.     Eventually, Defendant made a groaning sound and relaxed around her. At
 2   that point, she was able to extricate herself from his hold and leave the home. As she was
 3   leaving, she felt a wet spot on the back of her thigh.
 4          9.     Shortly thereafter, Ms. McFarland was examined by Forensic Nurse
 5   Examiner Sienna St. John at Northern Arizona Care and Services After Assault. Ms. St.
 6   John recorded no acute or chronic signs of assault from Ms. McFarland’s examination.
 7          10.    Ms. St. John collected Ms. McFarland’s clothes and several DNA swabs
 8   from her body. She also collected a buccal swab from Ms. McFarland’s cheek as a DNA
 9   standard. Ms. St. John sealed and labeled these items in sealed evidence bags which were
10   collected by law enforcement.
11          11.    Patrol Officer Ronald Bitah interviewed Ms. McFarland at the Care Center.
12   He then proceeded to the Defendant’s house to interview him.
13          12.    Officer Bitah was initially denied entry to the home by Defendant’s family.
14   When he was allowed to enter, Officer Bitah observed Defendant’s family vacuuming and
15   moving the furniture in the living room.
16          13.    Special Agent Brittany Stephenson collected four buccal swabs from
17   Defendant. She explained the process to him in the presence of his counsel, confirmed his
18   identity, and swabbed both sides of his cheeks.
19          14.    Samantha Smithart, a Forensic Scientist at the Arizona Department of Public
20   Safety in Flagstaff, identified a white stain on Ms. McFarland’s black pants. The stain was
21   confirmed to be seminal fluid by both chemical test and microscopic exam. Ms. Smithart
22   prepared the other samples for DNA testing. She testified that all of the evidence was
23   properly labeled and sealed when she received it.
24          15.    Erin Higgins, a serologist and DNA analyst at the Arizona Department of
25   Public Safety in Flagstaff, conducted the DNA analysis of the known standards in this case,
26   the buccal swabs from Defendant and Ms. McFarland.
27          16.    Erin Daniel, a serologist and DNA analyst at the Arizona Department of
28   Public Safety in Flagstaff, conducted the DNA analysis on the remaining evidence in this


                                                 -3-
      Case 3:19-cr-08115-GMS Document 117 Filed 08/13/21 Page 4 of 6



 1   case, including the swabs taken from Ms. McFarland’s body and Ms. McFarland’s black
 2   scrub pants.
 3          17.     Ms. Daniel detected male DNA from the swabs of Ms. McFarland’s ribs and
 4   external genitalia. No further analysis of the swabs was conducted because of the low level
 5   of DNA.
 6          18.     Ms. Daniel detected male DNA from the swabs of Ms. McFarland’s neck. A
 7   partial DNA profile was created from the swab. When compared to Defendant, the partial
 8   profile matched at a rate of 1 out of 295 Native American males.
 9          19.     Ms. Daniel created a complete DNA profile from the sperm on Ms.
10   McFarland’s pants. The profile matched Defendant at all 23 DNA locations. Ms. Daniel
11   confirmed that the sample did not include any mixture of DNA from other locations.
12                                  CONCLUSIONS OF LAW
13          1. Jurisdiction
14          Section 2244 of the United States Code punishes abusive sexual contact within the
15   territorial jurisdiction of the United States. 18 U.S.C. § 2244. Any Indian who commits
16   abusive sexual contact under § 2244 within the Indian Country shall be tried in the same
17   courts and subject to the same law and penalties as all other persons committing abusive
18   sexual contact within the exclusive jurisdiction of the United States. 18 U.S.C. §§ 1153,
19   3242. A person is an Indian within the meaning of the Code if “the defendant (1) has some
20   quantum of Indian blood and (2) is a member of, or is affiliated with, a federally recognized
21   tribe. United States v. Zepeda, 792 F.3d 1103, 1106–07 (9th Cir. 2015).
22          Defendant has some quantum of Indian blood and is a member of the Navajo Nation.
23   The Navajo Nation is a federally recognized tribe. Defendant violated § 2244 of the United
24   States Code while located on the Navajo Nation Reservation. The Court therefore has
25   jurisdiction pursuant to 18 U.S.C. § 1153.
26          2. Abusive Sexual Contact
27          In order for the defendant to be found guilty of Abusive Sexual Contact, the
28   Government must prove beyond a reasonable doubt that (1) the defendant knowingly had


                                                  -4-
      Case 3:19-cr-08115-GMS Document 117 Filed 08/13/21 Page 5 of 6



 1   sexual contact with the victim; (2) the sexual contact was without the victim’s permission;
 2   and (3) the offense was committed on the Navajo Nation Reservation. 18 U.S.C. § 2244(b).
 3   In this case, “sexual contact” means “the intentional touching, either directly or through
 4   the clothing, of the genitalia, anus, groin, breast, inner thigh, or buttocks of any person with
 5   an intent to abuse, humiliate, harass, degrade, or arouse or gratify the sexual desire of any
 6   person.” 18 U.S.C. § 2246. Sexual contact includes both a defendant’s intentional touching
 7   of the victim’s genitalia as well as a defendant’s intentional touching of his own genitalia
 8   to the victim. United States v. Sagg, 125 F.3d 1294, 1295 (9th Cir. 1997) (finding that
 9   sexual contact within the meaning of section 2246(3) occurred when defendant “took the
10   sleeping child’s hand, placed it around his penis, and ejaculated”).“Knowingly” means that
11   the “government must prove that the defendant knew he engaged in sexual contact.” United
12   States v. Price, 980 F.3d 1211, 1218 (9th Cir. 2019).
13          Defendant knowingly had sexual contact with Ms. McFarland without her
14   permission. Defendant touched her breast both directly and through her clothing, inserted
15   his fingers in her vagina, and rubbed his penis on the back of her leg through her clothing.
16   Her testimony is corroborated by DNA evidence that Defendant ejaculated on the back of
17   Ms. McFarland’s pants. As Defendant restrained Ms. McFarland with his arms and legs
18   during the sexual contact and continued touching her after she asked him to stop, the Court
19   finds that the contact was intentional and without permission. The Court further finds that
20   this restraint, and the fact that Defendant ejaculated on Ms. McFarland’s pants, demonstrate
21   that Defendant knew he was engaging in sexual contact and did so with the intent to gratify
22   his own sexual desire. Finally, the contact occurred at a residence in Dilkon on the Navajo
23   Nation Reservation.
24                                         CONCLUSION
25          For the reasons stated above, the evidence at trial proves beyond a reasonable doubt
26   that Defendant committed abusive sexual contact.
27          IT IS THEREFORE ORDERED finding Defendant guilty of Abusive Sexual
28   Contact 18 U.S.C. §§ 1153, 2244(b), and 2246.


                                                  -5-
      Case 3:19-cr-08115-GMS Document 117 Filed 08/13/21 Page 6 of 6



 1          IT IS FURTHER ORDERED directing the Probation Department to prepare a
 2   presentence investigation report.
 3          IT IS FURTHER ORDERED that the Sentencing for November 1, 2021 at
 4   11:00 a.m. in Courtroom 601, Sandra Day O’Connor U.S. Federal Courthouse,
 5   401 West Washington Street, Phoenix, Arizona 85003-2151 is AFFIRMED.
 6   Objections to the Presentence Report are due 14 days after the report is submitted. Any
 7   motions for departure or variance or sentencing memoranda are due 6 business days
 8   before sentencing, and responses are due 3 business days before sentencing.
 9          Dated this 13th day of August, 2021.
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               -6-
